Citation Nr: 1502636	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss (SNHL) and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs Regional Office in Lincoln, Nebraska (RO), which denied reopening a claim of service connection for bilateral SNHL.

In June 2012, the Veteran requested a Travel Board hearing in connection with this appeal which was subsequently scheduled for November 27, 2012.  The Veteran provided timely notice that she was unable to attend the hearing and requested that it be rescheduled.  The Travel Board hearing was rescheduled for April 13, 2013, but the Veteran failed to appear.  She did not request rescheduling in a timely fashion or provide any reason for her failure to appear.  Therefore, her request for a hearing in connection with this appeal has been satisfied by scheduling her twice for such a hearing.  

Since certification of the hearing loss appeal to the Board, the Veteran has appealed an entirely different issue - a psychiatric claim that was denied in January 2014 - and she has requested a Board hearing in connection with that appeal.  The RO sent her two notices dated August 5, 2014 and November 13, 2014, indicating that she has been placed on the list of persons wanting to appear at a Travel Board hearing and she will be notified of a date and time.  There is no reason to delay appellate disposition of her hearing loss appeal - pending since 2012 - while she awaits a hearing for her psychiatric appeal.  That issue will be certified to the Board in the future, after she is given an opportunity for a hearing.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  An October 2002 rating decision denied service connection for SNHL on the basis that the evidence failed to show that the Veteran had hearing loss for VA purposes.  No evidence was submitted or notice of disagreement (NOD) filed within a year of the decision.

2.  Evidence received since the October 2002 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of service connection for bilateral SNHL.  


CONCLUSIONS OF LAW

1.  An October 2002 rating decision denying service connection for SNHL is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  3.156(b), 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for SNHL, and the claim is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156(b), 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before deciding the substantive question of service connection, the question of whether new and material evidence has been received to reopen the above claim must first be addressed by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed). Cir. 2001)(reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996)(reopening after a prior Board denial).  If the Board finds that no such evidence has been offered, that is where the analysis ends.  Therefore, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.

I. Legal Criteria

Generally, a claim that has been denied in an unappealed RO or Board decision may not thereafter be reopened and allowed unless new and material evidence is presented or secured with respect to the denied claim.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014).  If so, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Together, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a).  The Court recently interpreted the language of 38 U.S.C.A. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

II. Analysis

The Veteran asserted that she has hearing loss, primarily in her right ear, as a result of noise exposure from aircraft while engaged in flight line security duty, and firearms training.

An October 2002 rating decision denied the Veteran entitlement to service connection for SNHL because the evidence of record did not establish that she had hearing loss for VA purposes.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year, and the decision is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Veteran filed a claim to reopen which was denied by the RO in a September 2011 rating decision.  The Veteran has appealed.

In order to reopen the claim, new and material evidence must demonstrate that the Veteran's SNHL constitutes hearing loss for VA compensation purposes as that was the basis for the previous denial.  The diagnosis of a disability is required before it can be evaluated for service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2014); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). At this point, the Board has determined that the competent medical evidence has not yet established a diagnosis of SNHL for VA compensation purposes.  

Evidence of record at the time of the October 2002 rating decision included the Veteran's entrance and separation evaluations, service treatment records (STRs), and VA audio evaluation dated September 2002.  The Veteran's separation examination did not contain an audio evaluation.  The claim was denied service connection because the VA audio evaluation did not indicate compensable hearing loss for VA purposes.  The denial did not reach the question of service connection as there was no diagnosed hearing loss.  However, the Veteran was granted service connection for tinnitus based on the examiner's opinion that it was more likely than not due to noise exposure during military service.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran is a VA police officer and has annual audiological evaluations as required for her occupation.  Pertinent evidence received since the October 2002 rating decision includes VA audio evaluations dated November 2006, and annually beginning April 2009, April 2010, April 2011, April 2012, April 2013, and April 2014.  

On the audiological evaluation in November 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
5
5
LEFT
20
20
10
0
0

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.

More recently, the April 2010 evaluation noted stable hearing and slight 5 decibel threshold shift.  The audiogram evaluated the Veteran's hearing as within normal limits bilaterally, with the exception of a 30 decibel loss at 1000 Hz, in the right ear.  The April 2012, April 2013, and April 2014 audiological evaluations show the Veteran continued to experience tinnitus, and she felt that the hearing on the right was not as good as the left.  The evaluators noted that the Veteran had stable hearing and continued to have a mild low-mid frequency hearing loss at .5-1k Hz, otherwise, hearing was essentially within the normal range.  In each evaluation, word recognition was noted to be excellent and emittance testing was not performed in 2012 or 2013 in light of unchanged hearing thresholds.  In 2014, emittance testing indicated normal, Type A tympanograms in both ears, with normal ipsilateral acoustic reflexes.

The Veteran submitted a substantial amount of new information to inform the Board's inquiry, including statements dated May 2011 and May 2012 describing her noise exposure in service, as well as medical information obtained from the internet regarding SNHL, noised-induced hearing loss, and reverse-slope hearing loss.

The April 2010 audio evaluation did show a slight shift in the right ear hearing acuity, with 30 decibels in the 1000 Hz range.  Hearing loss for VA purposes as noted above, requires at least 3 ranges to be measured at 26 decibels or greater.  Thus, while the audio evaluations and the Veteran's submission of substantial evidence constitutes new evidence, it does not reflect a current disability for VA purposes and, therefore, does not relate to an unestablished fact necessary to substantiate the claim.  Thus, the claim cannot be reopened at this time and the underlying claim of service connection cannot be reached.  Should the Veteran experience a change in her hearing that would be considered material, she is encouraged to again seek to reopen her claim of entitlement to service connection for SNHL as her military service appears to reflect significant noise exposure.

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and post-service VA treatment records have been obtained and are contained in the Veteran's claims file.  Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for bilateral sensorineural hearing loss.  The appeal is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


